Title: To Thomas Jefferson from Francisco Chiappe, 6 March 1788
From: Chiappe, Francisco
To: Jefferson, Thomas


Mogador, 6 Mch. 1788. Acknowledges TJ’s letter of 15 Sep. 1787; has delivered to the Emperor the letter from Congress and the ratification of the treaty; has not yet obtained a reply, but will use his connections at court to do so when he returns to Morocco; is not sending copies of the Emperor’s letters granting favors to Americans because his brother has done so; but will inform TJ of other affairs of interest to America as they occur. Has not delivered the letter to Taher Fennish because Fennish has been in Constantinople; will do so as soon as he returns. Suggests that TJ write him in French to eliminate the need of seeking an interpreter, and that he send his letters through the American agent at Cadiz who will forward them through the Venetian consul general to Mogador or Tangier, both measures for the sake of secrecy.
